DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-37 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2020, 09/11/2020, 06/01/2021, 06/07/2021, 06/28/2021, 10/24/2021, 12/24/2021, 01/17/2022, 01/19/2022, 04/30/2022, 05/31/2022, 06/07/2022, 07/22/2022, and 09/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10-14, 20-21, and 23-26 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gupta et al. (US Patent Application Publication No. 2016/0110528 A1) hereinafter Gupta.

Regarding Claims 1 and 14, Gupta discloses a method and an apparatus (Fig. 8 smartphone 800) comprising: 
a memory (Fig. 8, memory 804)  for storing an application (para 0134, software applications may be stored in the internal memory 804 before they are accessed and loaded into the processor 802), the application configured for: 
detecting that the apparatus has left possession of a user (Fig. 4, element 460, para 0117, the user hands device to child); 
lowering a trust score (user confidence value) of the user of the apparatus upon detecting that the apparatus has left possession of the user (Fig. 4, elements 458 and 460, para 0116 In operation 458, the device processor detects that the user has opened/launch a mobile game application. As a result, the device processor sets the user confidence value to “1.0,” para 0117, In operation 460, the user hands the device to a child. The device processor detects that the user has handed the device to a second user, and that the second user is a child (e.g., based on the second user using two hands to interact with the device, by using facial recognition technologies, etc.) and sets the user confidence value to 0.5); and 
implementing a challenge to verify the user (para 0113, the device processor authenticates the user using three authentication factors (e.g., a password, finger print, security token, etc.)); and 
a processor (Fig. 8, processor 802) configured for processing the application (para 0134, software applications may be stored in the internal memory 804 before they are accessed and loaded into the processor 802).

Regarding Claims 7 and 20, Gupta discloses the apparatus of claim 14 wherein detecting that the apparatus has left possession of the user is by detecting that the apparatus has been handed off (para 0117).

Regarding Claims 8 and 21, Gupta discloses the apparatus of claim 20 wherein detecting that the apparatus has been handed off includes: utilizing a sensor to detect multiple points of contact; and/or utilizing a sensor to recognize a handoff motion (para 0113 and 0117).

Regarding Claims 9 and 22, Gupta discloses the apparatus of claim 20 wherein detecting that the apparatus has been handed off includes utilizing artificial intelligence to learn patterns of handing off the apparatus, wherein the patterns are used to compare and match stored information to determine a hand off motion (para 0122).

Regarding Claims 10 and 23, Gupta discloses the apparatus of claim 14 wherein detecting that the apparatus has left possession of the user includes analyzing movement, proximity, sound, scanning/video, shaking, touch, pressure, and/or orientation using a camera, a screen, a microphone, an accelerometer, a gyroscope and/or a sensor (para 0117).

Regarding Claims 11 and 24, Gupta discloses the apparatus of claim 14 wherein the trust score lowers to zero upon detecting that the apparatus has left possession of the user (para 0108).

Regarding Claims 12 and 25, Gupta discloses the apparatus of claim 14 wherein implementing the challenge to verify the user includes utilizing biometrics, providing a password request, performing a question challenge, requesting a favorite image selection, performing facial recognition, performing 3D facial recognition and/or performing voice recognition (para 0113).

Regarding Claims 13 and 26, Gupta discloses the apparatus of claim 14 wherein the application is further configured for performing behavioral analytics after implementing the challenge to further verify the user (para 0074 and 0122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 32, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Patent Application Publication No. 2016/0110528 A1) hereinafter Gupta in view of Adams et al. (US Patent No. 9,706,406 B1) hereinafter Adams.
Regarding Claim 27, Gupta discloses a method comprising: 
detecting, with a device (Fig. 8, smartphone 800), picking up of the device (Fig. 4 operation 452, para 0113, the device processor detects (e.g., via information collected from an orientation sensor, etc.) that a user has picked up the computing device from a table or an equivalent height); 
detecting, with the device, a hand off of the device (Fig. 4, element 460, para 0117, the user hands device to child); 
lowering a trust score of the user of the device upon detecting the picking up of the device or the hand off of the device (Fig. 4, elements 458 and 460, para 0116 In operation 458, the device processor detects that the user has opened/launch a mobile game application. As a result, the device processor sets the user confidence value to “1.0,” para 0117, In operation 460, the user hands the device to a child. The device processor detects that the user has handed the device to a second user, and that the second user is a child (e.g., based on the second user using two hands to interact with the device, by using facial recognition technologies, etc.) and sets the user confidence value to 0.5); 
implementing, with device,  a challenge to verify the user (para 0113, the device processor authenticates the user using three authentication factors (e.g., a password, finger print, security token, etc.)), but does not explicitly disclose, however, Adams discloses locking the device upon detecting setting down of the device or the hand off of the device (col. 16, lines 15-33, detect a user not holding the device……, the device might determine that is has likely been set down by the user and might turn off the display element and disable certain functionality and col. 8, lines 9-53, a device 202 is locked, and the current user is prompted 204 to enter an authorization credential, such as a pin code, for example to unlock the device); and 
implementing, with the device, a challenge to unlock the device (col. 8, lines 9-53, a device 202 is locked, and the current user is prompted 204 to enter an authorization credential, such as a pin code, for example to unlock the device). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to modify the teachings of Gupta to include locking the device upon detecting setting down and unlocking the device as taught by Adams in order to prevent unauthorized use of the device (Adams, col. 2, lines 45-46).

Regarding Claim 28, the combination of Gupta and Adams discloses the method of claim 27, wherein detecting setting down the device includes: utilizing a sensor to detect that the apparatus is stationary; utilizing a proximity sensor to detect that the apparatus is proximate to another object; utilizing a sensor to detect that the apparatus is in a horizontal orientation; and/or utilizing a microphone to determine a distance of a voice of the user, wherein when the distance of the voice of the user is above a threshold, then the apparatus has been determined to have been set down (Adams, col. 2, lines 10-37 and col. 16, lines 15-33).

Regarding Claim 29, the combination of Gupta and Adams discloses the method of claim 28 wherein a camera of the device is used as the proximity sensor (Adams, col. 2, lines 10-3 and col. 9, lines 30-34).

Regarding Claims 32, the combination of Gupta and Adams discloses the method of claim 28 wherein the hand off of the device include: utilizing a sensor to detect multiple points of contact; and/or utilizing a sensor to recognize a handoff motion ( Gupta para 0113 and 0117).

Regarding Claim 34, the combination of Gupta and Adams discloses the method of claim 28 wherein detecting setting down the device (Adams, col. 2, lines 10-3 and col. 9, lines 30-34) and the hand off of the device includes analyzing movement, proximity, sound, scanning/video, shaking, touch, pressure, and/or orientation using a camera, a screen, a microphone, an accelerometer, a gyroscope and/or a sensor (Gupta para 0117).

Regarding Claim 35, the combination of Gupta and Adams discloses the method of claim 28 wherein the trust score lowers to zero upon detecting setting down the device and hand off of the device (Gupta para 0108 and Adams col 2, lines 30-37).

Regarding Claim 36, the combination of Gupta and Adams discloses the method of claim 28 wherein implementing the challenge to verify the user includes utilizing biometrics, providing a password request, performing a question challenge, requesting a favorite image selection, performing facial recognition, performing 3D facial recognition and/or performing voice recognition (Gupta para 0113 and Adams, col. 8, lines 9-36).

Regarding Claim 37, the combination of Gupta and Adams discloses the method of claim 28 further comprising performing behavioral analytics after implementing the challenge to further verify the user (Gupta para 0074 and 0122).

Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claims 1 and 14 above, and further in view of Adams et al. (US Patent No. 9,706,406 B1) hereinafter Adams.

Regarding Claims 2 and 15, Gupta discloses the apparatus of claim 14 wherein detecting that the apparatus has left possession of the user (Fig. 4, element 460, para 0117, the user hands device to child) but does not explicitly disclose, however, Adams discloses detecting that the apparatus has been set down (col. 16, lines 15-33, detect a user not holding the device……, the device might determine that is has likely been set down by the user and might turn off the display element and disable certain functionality). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to modify the teachings of Gupta to include detecting setting down as taught by Adams in order to prevent unauthorized use of the device (Adams, col. 2, lines 45-46).

Regarding Claims 3 and 16, the combination Gupta and Adams discloses the apparatus of claim 15 wherein detecting that the apparatus has been set down includes: utilizing a sensor to detect that the apparatus is stationary; utilizing a proximity sensor to detect that the apparatus is proximate to another object; utilizing a sensor to detect that the apparatus is in a horizontal orientation; and/or utilizing a microphone to determine a distance of a voice of the user, wherein when the distance of the voice of the user is above a threshold, then the apparatus has been determined to have been set down (Adams, col. 2, lines 10-37 and col. 16, lines 15-33).

Regarding Claims 4 and 17, Gupta and Adams discloses the apparatus of claim 16 wherein a camera of the apparatus is used as the proximity sensor (Adams, col. 2, lines 10-3 and col. 9, lines 30-34).

Allowable Subject Matter
Claims 5-6, 9, 18-19, 22, 30-31, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/           Primary Examiner, Art Unit 2435